Citation Nr: 1644423	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  06-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an extraschedular evaluation for sickle cell anemia with vitreous hemorrhage in left eye.

2.   Entitlement to an effective date prior to January 31, 2013 for dependency allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and from February 1978 to July 1996.
 
This case is before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to an increased rating for sickle cell anemia with a vitreous hemorrhage of the left eye.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

A May 2013 Board decision increased the scheduler rating to 30 percent from May 18, 2008, and by remand referred to the office of Director of the Compensation Service the question of entitlement to an extraschedular rating.  In April 2014, the Director of the Compensation Service denied the request.  

In December 2015, the Board denied entitlement to an extraschedular evaluation in excess of than 30 percent for sickle cell anemia with vitreous hemorrhage in left eye.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand, vacating the December 2015 Board denial.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected sickle cell anemia with a vitreous hemorrhage of the left eye warrants an extraschedular rating above the schedular ratings currently assigned.  The rating criteria pertaining to sickle cell anemia specifically state that cases involving symptomatic sickle cell trait should be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  38 C.F.R. § 4.117, Diagnostic Code 7714, Note (2015).  Because the medical evidence showed that the Veteran's service-connected sickle cell anemia had been symptomatic during a portion of the appeal period, the Board remanded the issue of entitlement to an extraschedular rating for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in May 2013.

In June 2013, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information so that his private medical records from 2012-2013 could be obtained.  That same month, the Veteran also called the RO stating that his private physician had not yet been contacted by VA regarding the records and that he wanted VA to request these records prior to any further decisions.  Private treatment records were obtained by the RO in July 2013 and associated with the Veteran's Virtual VA electronic file.  These records included treatment records pertaining to a nearly two-month long sickle cell crisis in November and December 2012, which included hospitalization for pneumonia, and May 2013 hydration treatment for sickle cell anemia with intravenous saline.  Although the RO listed private records from February 2012 to May 2013 as having been reviewed as evidence in the April 2014 supplemental statement of the case, it is clear that these records were not considered in the Director of Compensation Service's decision regarding extraschedular consideration.

The March 2014 memorandum from the RO Veterans Service Center Manager to the Director of Compensation and Pension Service discussed the Veteran's medical history at length, but did not mention any records dated later than November 2011.  The April 2014 Administrative Review by the Director of Compensation Service found that the evidence did not establish that the Veteran's sickle cell anemia was manifested by criteria necessary for a rating in excess of 30 percent, noting that they had reviewed the March 2014 memorandum and were incorporating the contents by reference.

It therefore appears clear to the Board that the Veteran's private medical records were not reviewed prior to the referral and adjudication of this issue.  Furthermore, the Veteran's spouse submitted a letter in May 2014 stating that the appellant was currently treated monthly by his doctor with intravenous hydration to help lessen the frequency of his sickle cell pain crises.  This indicates that the severity of the Veteran's condition may have worsened, and such additional private records would clearly be relevant to the claim.

The Board therefore remands this issue in order to obtain all records identified by the Veteran, associate them with the claims file, and again refer the issue for extraschedular consideration to the Director of Compensation and Pension Service.

Additionally, in December 2015, the Board remanded the issue of entitlement to an effective date prior to January 31, 2013 for a dependency allowance so that a statement of the case could be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  It does not appear that a statement of the case has yet been provided to the Veteran for this issue; it is therefore again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the issue of entitlement to an effective date prior to January 31, 2013 for additional compensation based on a dependent spouse.  Only if the Veteran or his representative submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review.

2. Obtain all outstanding, pertinent treatment records from the Central Texas Veterans Health Care System and the Austin Outpatient Clinic since December 2014.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to the treatment of sickle cell anemia.

4.  Thereafter, even if no additional records are received, the claim of entitlement to an extraschedular rating for sickle cell anemia and residuals must be submitted to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected sickle cell anemia with vitreous hemorrhage in left eye.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  The Director should identify any and all records considered in reaching their conclusion.

5. If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




